 

Lease Agreement



Party A: Zhong Haibin     Party B: Chongqing CAT9 Industrial Co., Ltd



Party B leases the property managed by Party A, and both parties agree to the
following articles:

 

The location of the property: Floor 20, Unit 1, Building 3, Dading Century
Square, Wuhou District, Chengdu City

 

1. The lease is a certificate of Party B to obtain the right to use the leased
property. Both Party A and B have the obligation to comply with the relevant
national housing laws and the housing policies and decrees of the city.

 

2. The property is free of charge for Party B to use until June 30th, 2018. From
July 1st, 2018 on, the rent will be 10000 RMB per month.

3. Party A may terminate the lease and recover the property if Party B has any
of the following circumstances, :

 

3.1 Transfer the property, lend or exchange without authorization;

 

3.2 Change the lessee's purpose without the consent of Party A;

 

3.3 Arrears of rent for more than three months without reason.

 

4. Party A shall inspect and repair the property and equipment according to the
repair standards to ensure the safety and normal use. When Party A repairs the
property, Party B should actively assist, and shall not hinder the construction.
Under normal circumstances, if the inspection fails and the repair is not
timely, so that the collapse of the property and the economic losses happen to
Party B, Party A shall be responsible for the compensation.



-1- 

 

 

5. When Party A identifies the property danger, and cannot continue to be used,
and must be vacated, Party B should move out on time, and its housing is solved
by Party A. Party B shall be responsible for all the losses caused by its delay
and non-migration.

 

6. Party B has the priority to lease the property after renovation by Party A,
but should sign an agreement in advance.

 

7. Party B shall take care of the leased property and interior decoration
equipment, and pay attention to fire prevention and anti-freezing. In case of
damage, Party B shall be responsible for the repair or compensation. Party B
shall take care of the public buildings and facilities, such as staircases,
doorways, corridors and so on, in case of damage.

 

8. Party B shall not alter or add any property or equipment without permission.
If necessary, Party B can do this only after it get the permission of Party A or
sign another agreement with Party A in advance. Otherwise, Party B shall be
responsible for restoring the original condition.

 

9. Party B shall notify Party A within seven days before expiration, and do the
following procedures:

 

-2- 

 

 

9.1 Pay the rent and the compensation payable.

 

9.2 Housing and decoration equipment in accordance with the lease.

 

9.3 Cancellation of lease.

 

10. Party B shall terminate the lease when the property managed by Party A is
returned back to its owner.

 

11. Party A shall terminate the lease when the property leased by Party B shall
be used for national construction and some special needs. The property required
by Party B shall be dealt with in accordance with the relevant provisions.

 

12. This Agreement shall be held by both parties. If there are no matters
concerned, both parties can negotiate and deal with it.

 



Party A:   Party B: Chongqing CAT9 Industrial Co., Ltd       Representative:
Zhong Haibin   Representative: Ju Junfei       Date: 2017.10.15   Date:
2017.10.15           Zhong Haibin

 










-3- 

 

 

